Case 8:21-cv-00094-DOC-JDE Document 1-2 Filed 01/15/21 Page 1 of 3 Page ID #:31




                EXHIBIT B
5/24/2019                                         Case 8:21-cv-00094-DOC-JDE Document 1-2Us – Filed
                                                                                   About              01/15/21
                                                                                              Natural CBD Living Page 2 of 3 Page ID #:32



                                                                                                                                                              0
                                                                                                                                                               




                                                                    About Natural CBD Living water
                                             Global scientists, business minds and thought leaders have come together to form CBD
                                             Living, an international, world-class company producing CBD (cannabidiol) products far
                                             superior to any other hemp-derived CBD product on the market.


                                             Our team watched the global hemp industry develop by lab-testing claims on other
                                             company’s products. We saw so many gaps between what people were advertising and
                                             the level of expertise that companies were bringing to the CBD extraction process, and
                                             recognized that we had an opportunity to push the envelope on the science of CBD.


                                             The secret to our superior products lies in our use of nanotechnology, a unique
                                             manufacturing process that reduces CBD molecules into nano-sized droplets, without
                                             the addition of emulsifiers. The nanotechnology process allows for CBD to absorb into the
                                             body more efficiently. This proprietary technology increases the efficacy of the CBD by
                                             increasing its bioavailability up to 90 percent, delivering CBD directly to the CB1 and CB2
                                             receptors of the body’s endocannabinoid system.



                                                                                    Established
                                             First established in 2013 and headquartered in Corona, California, CBD Living has a global
                                             reach for our products through our vast distribution in stores all over the world. Our
                                             products are organically grown in Colorado at a state-licensed hemp farm and
                                             extraction facility.


                                             CBD Living offers a vast array of products to meet different preferences and lifestyles.
                                             From CBD-infused water to capsules, soaps, bath bombs, patches, gummies and more,
                                             CBD Living brings sophistication and scientific rigor to the CBD extraction process, using
                                             our nanotechnology to deliver maximum benefit to the consumer., extractors and
                                             manufacturers are paid a fair wage above market rates. Our products are all fair trade,
                                             embracing our global values to advance employment and labor practices through the
                                             hemp CBD industry. Our products are never tested on animals.




                           DO YOU HAVE QUESTIONS?                                      NATIONWIDE SHIPPING                     EASY SECURE PAYMENTS
                          sales@naturalcbdliving.com                                 We ship to all US states               VISA - MASTERCARD - AMEX - DISCOVER




                                                                                                                                                                  

https://naturalcbdliving.com/living/about-us-2/                                                                                                                       1/2
5/24/2019                                         Case 8:21-cv-00094-DOC-JDE Document 1-2Us – Filed
                                                                                   About              01/15/21
                                                                                              Natural CBD Living Page 3 of 3 Page ID #:33



     BE THE FIRST TO KNOW
                                                                                       Email Address                             Subscribe
     Get all the latest information on Events, Sales and Offers.
     Sign up for newsletter today.




     CONTACT INFORMATION

           Email: sales@naturalcbdliving.com



     MY ACCOUNT                                                        FDA DISCLOSURE                                                        WORKING DAYS/HOURS
     About us                                Home                      These Statements have not been evaluated by the FDA and are           Mon - Sun / 9:00AM - 5:00PM
     Contact us                              Privacy Policy            not intended to diagnose, treat or cure any disease. Always
     My Account                              FDA Disclosure
                                                                       check with your physician before starting a new dietary

                                                                       supplement program.




     ©2018 • Natural CBD Living • All Rights Reserved




                                                                                                                                                                           

https://naturalcbdliving.com/living/about-us-2/                                                                                                                                2/2
